DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the top surface of the aperture ", however there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 9, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takei et al. (US Pat. 5914693).
Takei et al. disclose;
Regarding claim 1:
a vertical polarization antenna (in Figs. 1A-1C) comprising: an aperture antenna (1) that includes a top flat conductor surface (1a) and a front flat conductor surface (1d) formed by a flat conductor plate (defined by the 1) bent along a bending line extending in a lengthwise direction (CC) of the aperture antenna (1), and the aperture antenna (1) further includes an aperture (2-1) having a top surface at the top flat conductor surface (1a) of the aperture antenna (1) and a side surface at the front flat conductor surface (1d) of the aperture antenna (1), the aperture antenna (1) being configured to radiate vertical polarized wave through the aperture (2-1); and a cavity structure (4) coupled to a rear side (bottom side of 1) of the aperture antenna (1).
Regarding claim 2:
the cavity structure (4) is configured to block propagation of rearward radiation through the aperture (2-1; Col. 10, Lines 49-55).
Regarding claim 3:
the cavity structure (4) is configured to cause the rearward radiation through the aperture (2-1) to resonate within a cavity (space within 1) formed by the cavity structure (4) so as to be coupled to forward radiation through the aperture (2-1).
Regarding claim 4:
the aperture antenna (1) includes a power feeder (3) in a center area of the top surface of the aperture (2-1; See Figs.).
Regarding claim 7:
a width of the top surface (along 1a) of the aperture (2-1) is larger than a width of the side surface (along 1d) of the aperture (2-1).
Regarding claim 9:
the aperture antenna (1) has a resonance frequency that is determined depending on a width of the top surface of the aperture and a length of the aperture (2-1; Col. 2, Lines 60-65).
Regarding claim 10:
the cavity structure (4) includes a bottom surface (1b) facing the top flat conductor surface (1a), a rear surface (1c) facing the front flat conductor surface (1d), and side surfaces connected to the bottom surface (1b) and the rear surface (1c) of the cavity structure (1) and facing each other (See Figs.).
Regarding claim 11:
each of the bottom surface (1b), the rear surface (1c), and the side surfaces (1d) has a planar shape (See Figs.)
Regarding claim 12:
the cavity structure (4) has a length and a width that make a resonance frequency within the cavity equal to a resonance frequency of the aperture antenna (Col. 1, Lines 64-65; Col. 3, Lines 52-53).
Regarding claim 13:
a terminal device (in Figs. 1A-1C) comprising: an antenna (1); and a transmission/reception processor (7) configured to process a signal transmitted/received through the antenna (1); wherein the antenna (3) includes: an aperture antenna (1) having an aperture (2-1), and configured to radiate vertically polarized wave through the aperture (2-1), the aperture antenna (1) including a top flat conductor surface (1a) and a front flat conductor surface (1d) bent from the top flat conductor surface (1a) at a bending line extending in a lengthwise direction (CC) of the aperture antenna (1), and the aperture (2-1) having a top surface (See Figs.) at the top flat conductor surface (1a) of the aperture antenna (1) and a side surface at the front flat conductor surface (1d) of the aperture antenna (1); and a cavity structure (4) coupled to a rear side (bottom side of 1) of the aperture antenna (1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US Pat. 5914693) in view of Irci et al. (US 20140361931).
Regarding claim 5:
Takei et al. is silent on that the power feeder includes a power feeding line extending on the top flat conductor surface toward the bending line and a converter extending in the lengthwise direction of the aperture antenna.
Irci et al. disclose (Figs. 8 and 16) the power feeder (140) includes a power feeding line (34) extending on the top flat conductor surface (80) toward the bending line (See Fig. 8) and a converter (144) extending in the lengthwise direction of the aperture antenna (70).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the power feeding line with a converter as taught by Irci et al. into the modified device of Wilkinson for the benefit of providing impedance matching in the circuit arrangement (Para. 0073, Lines 1-6).
Regarding claim 6:
Takei et al. is silent on that the converter is configured to store electricity applied from the power feeding line and to convert the electricity into a magnetic field.
Irci et al. disclose (Figs. 8 and 16) the converter (144) is configured to store electricity applied from the power feeding line (84) and to convert the electricity info a magnetic field (defined as an adjustable capacitor for storing electricity).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the converter to store electricity as contemplated by Irci et al. into the modified device of Wilkinson for the benefit of providing impedance matching in the circuit arrangement (Para. (Para. 0073, Lines 1-6).

Claims 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US Pat. 5914693) in view of Shiu et al. (US 20110241943).
Regarding claim 8:
Takei et al. is silent on that edges of the side surface of the aperture have an angled shape, and edges of the top surface of the aperture have a curved shape.
Shiu et al. disclose (in Figs. 3 and 4) edges of the side surface (36) of the aperture (defined by area, 32) have an angled shape, and edges of the top surface (34) of the aperture (defined by area, 32) have a curved shape (Para. 0056, Lines 9-11; Para. 0080, Lines 2-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the angled shape aperture antenna as taught by Shiu et al. into the cavity antenna device of Wilkinson for the benefit of blocking radio-frequency interference in the antenna cavity block and directing radio-frequency signals in desired directions (Para. 0004, Lines 6-8; Para. 0041, Lines 1-8).
Regarding claims 14 and 15:
Takei et al. is silent on that a plurality of antennas are arranged along an outer edge of a circuit board on which the transmission/reception processor is disposed as required by claim 14; and the plurality of antennas are positioned on a same plane as the transmission/reception processor as required by claim 15.
Shiu et al. disclose a plurality of antennas (14) are arranged along an outer edge of a circuit board (12) on which the transmission/reception processor (22) is disposed; the plurality of antennas (14) are positioned on a same plane as the transmission/reception processor (22; Para. 0045, Lines 1-9).
Accordingly, it would have been an obvious matter of design consideration implement the plurality of antennas and arranged as taught by Shiu et al. into the device of Takei et al. for the benefit of incorporating diversity for operation at multiple frequencies (Para. 0002, Lines 2-4). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845  

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845